

	

		II

		108th CONGRESS

		2d Session

		S. 2943

		IN THE SENATE OF THE UNITED STATES

		

			October 8, 2004

			Mrs. Feinstein (for

			 herself, Mr. Hagel,

			 Mrs. Boxer, Mr.

			 Nelson of Nebraska, Mr.

			 Inouye, and Mr. Akaka)

			 introduced the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To convert certain temporary judgeships to permanent

		  judgeships, to create an additional judgeship for the district of Nebraska, and

		  for other purposes.

	

	

		1.Conversion of temporary

			 judgeships to permanent judgeships

			(a)In

			 generalThe existing district judgeships for the eastern district

			 of California, the district of Hawaii, the district of Kansas, and the eastern

			 district of Missouri authorized by section 203(c) of the Judicial Improvements

			 Act of 1990 (Public Law 101–650; 28 U.S.C. 133 note) shall, as of the date of

			 the enactment of this Act, be authorized under section 133 of title 28, United

			 States Code, and the incumbents in those offices shall hold the office under

			 section 133 of title 28, United States Code (as amended by this Act).

			(b)Technical and

			 conforming amendmentsThe table contained in section 133(a) of

			 title 28, United States Code, is amended—

				(1)in the item

			 relating to the eastern district of California by striking 6 and

			 inserting 7;

				(2)in the item

			 relating to Hawaii by striking 3 and inserting

			 4;

				(3)in the item

			 relating to Kansas by striking 5 and inserting 6;

			 and

				(4)in the item

			 relating to the eastern district of Missouri by striking 6 and

			 inserting 7.

				2.District judgeship for

			 the district of Nebraska

			(a)Additional

			 permanent district judgeshipThe President shall appoint, by and

			 with the advice and consent of the Senate, 1 additional district judge for the

			 district of Nebraska.

			(b)Technical and

			 conforming amendmentIn order that the table under section 133(a)

			 of title 28, United States Code, will reflect the change in the number of

			 permanent judgeships authorized for the district of Nebraska by subsection (a),

			 such table is amended by striking the item relating to Nebraska and inserting

			 the following:

				

					

						

							 “Nebraska4.”.

							

						

					

				

			

